Citation Nr: 0638947	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-10 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal 
condition claimed as secondary to service-connected PTSD.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that granted service connection and 
assigned an initial 30 percent rating for PTSD, effective 
January 31, 2003.  

Because the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the claim in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).

In a September 2005 letter, the veteran has essentially 
claimed that he suffers from tinnitus as a result of acoustic 
trauma in service.  As the RO has not adjudicated this 
matter, it is not properly before the Board, and is referred 
to the RO for appropriate action.
 
Finally, the Board notes that a notice of disagreement was 
received in September 2005 to an August 2005 rating decision, 
in which service connection for a gastrointestinal condition 
claimed as secondary to service-connected PTSD and service 
connection for hearing loss were denied.  The Board observes 
that neither of these issues has been addressed in a 
statement of the case (SOC) to date.  See 38 C.F.R. § 19.26 
(2006).  The Board is, therefore, obligated to remand these 
issues, pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.    



REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  These 
provisions include enhanced duties to notify and assist 
claimants.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all action needed to fairly adjudicate the claims on appeal 
has not been accomplished.

The veteran last underwent a VA PTSD examination in April 
2003.  Since that time, the veteran asserts that his 
circumstances have changed.  In this regard, in his March 
2005 substantive appeal, the veteran reported worsening PTSD 
symptoms to include panic attacks, impaired short and long 
term memory, and increased disturbances of mood and 
irritability.  Moreover, in a July 2005 VA digestive 
conditions examination report, the VA examiner commented that 
it was very likely that the veteran's hyperventilation and 
resulting abdominal pain were a symptom of his PTSD and 
anxiety around crowds.  Additionally, in a September 2005 
letter, the veteran reported experiencing depression, 
occasional nightmares, suspiciousness, sleep disturbance, and 
a dislike for people of Asian descent.  

Under these circumstances, the Board finds that 
contemporaneous medical findings are warranted.  See 38 
U.S.C.A. § 5103 (West 2002).  Accordingly, the RO should 
arrange for the veteran to undergo a VA PTSD examination, by 
a psychiatrist, at an appropriate VA medical facility. The 
veteran is hereby advised that a failure to report to any 
scheduled examination, without good cause, may result in a 
denial of the claim for a higher initial rating.  See 38 
C.F.R. § 3.655(b) (2006).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility. 

The Board also notes that in a May 2005 letter, the veteran 
stated that he was treated for his diagnosed PTSD at the 
Roseburg, Oregon, VA Medical Center (VAMC).  The most recent 
VA treatment records from the Roseburg VAMC are dated in July 
2004 and none of the records pertain to psychiatric 
treatment.  The RO should specifically request psychiatric 
reports from the Roseburg VAMC.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Additionally, the Board points out that on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.

As noted above, in an August 2005 rating decision the RO 
denied the veteran's claims for service connection for a 
gastrointestinal condition claimed as secondary to service-
connected PTSD and for service connection for hearing loss.  
In September 2005, the veteran submitted a notice of 
disagreement with the denial of these claims.  When, as here, 
the veteran submits a timely NOD, but has not received an 
SOC, the Board must remand the claims to the RO (rather than 
merely referring them there) to issue an SOC and to give him 
an opportunity to perfect an appeal to the Board concerning 
these additional claims by filing a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement).  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 (2005); see also 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should send the veteran a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should obtain all pertinent 
records of psychiatric treatment from the 
VAMC in Roseburg, Oregon, dated from 2003 
to the present.  

3.  After all available records are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo a VA PTSD examination 
by a VA psychiatrist, at an appropriate 
VA medical facility.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All appropriate tests and 
studies, including psychological testing, 
should be performed and all findings must 
be reported in detail.  The examiner 
should clearly report all symptoms 
attributed to the service-connected PTSD 
and should comment on the severity of the 
veteran's symptoms.  The examiner should 
clearly explain how the veteran's PTSD 
affects the veteran's social and 
occupational adaptability.  Pertaining to 
the veteran's PTSD, The examiner should 
assign a Global Assessment of Functioning 
(GAF) score for the present and for the 
past year, as well as an explanation of 
what each score means.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report. 

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of such examination sent to 
him by the pertinent VA medical facility. 

5.  To help avoid future remand, the RO 
must ensure that all requested action has  
been accomplished (to the extent 
possible) in compliance with this REMAND.   
If any action is not undertaken, or is 
taken in a deficient manner, appropriate  
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268   
(1998). 

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
initial rating in excess of 30 percent 
for PTSD in light of all pertinent 
evidence and legal authority.  The RO 
must specifically document its 
consideration of whether "staged rating," 
pursuant to the Fenderson case, cited to 
above, is appropriate.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

8.  The RO must also provide the veteran 
an SOC as to the claims for service 
connection for a gastrointestinal 
condition claimed as secondary to 
service-connected PTSD and for service 
connection for hearing loss.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of any of 
these issues to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed 
with respect to any issue, such claim 
should not be certified to the Board.  If 
a substantive appeal is filed with 
respect to any claims, subject to current 
appellate procedures, such claims should 
be returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

